DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10915803. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent effectively “anticipate” the claims of the instant application.
The following table illustrates the correspondence between claim sets.

Instant Application
Claim 1:
A method comprising: 
a representation of a product label; 



processing and parsing, by the at least one processor, the representation of the product label to identify at least one piece of constituent information, associating one or more base attributes to each piece of the constituent information, and 

assigning one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of a consumer product having the product label; 

storing, by the at least one processor, in a database the representation of the product label, one or more of the base attributes, and one or more of the master 




receiving, by the at least one processor, a request about the consumer product having at least one or more of the base attributes; 
retrieving, by the at least one processor, at least a portion of the representation of the product label from the database based on one or more of the base attributes associated with the request and compliance information for the consumer product having the product label; and 

transmitting, by the at least one processor, a representation of a label view comprising one or more of the base attributes associated with the request, at least a portion of the representation of the 


at least a portion of details of noncompliance when at least one piece of the constituent information is identified as impermissible according to the compliance information.
Patent No. 10,915,803
Claim 1:
A method comprising: 
text and graphics of product labels associated with consumer products to check compliance with rules pertaining to what can be included on the product labels; processing and parsing, by the at least one processor, the text and graphics of images of the product labels to identify at least one piece of constituent information from the text and graphics, associating one or more base attributes to each piece of the constituent information, and assigning one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products having the product labels;
storing, by the at least one processor, in a database the images of one or more of the product labels, one or more of the base attributes, and one or more of the 

receiving, by the at least one processor, a first request about one or more of the consumer products having at least one or more of the base attributes; 
retrieving, by the at least one processor, at least a portion of one or more of the images of the product labels from the database based on one or more of the base attributes associated with the first request and the compliance information for each of the product labels associated with the consumer products; and transmitting, by the at least one processor, via a network a representation of a label view to a user interface on a client computing device that displays one or more of the base attributes associated .



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,521,708. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent effectively “anticipate” the claims of the instant application.
The following table illustrates the correspondence between claim sets.
Instant Application
Claim 1:
A method comprising: 
obtaining, by at least one processor, a representation of a product label; 





processing and parsing, by the at least one processor, the representation of the product label to identify at least one piece of constituent information, associating one or more base attributes to each piece of the constituent information, and 
assigning one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of a consumer product having the product label; 
storing, by the at least one processor, in a database the representation of the product label, one or more of the base attributes, and one or more of the master attributes associated with the product label of the consumer product; 



receiving, by the at least one processor, a request about the consumer product having at least one or more of the base attributes; 
retrieving, by the at least one processor, at least a portion of the representation of the product label from the database based on one or more of the base attributes associated with the request and compliance information for the consumer product having the product label; and 

transmitting, by the at least one processor, a representation of a label view comprising one or more of the base attributes associated with the request, at least a portion of the representation of the product label designated under one or more of the base attributes associated with the request, and 


Patent No. 10,521,708
Claim 1:
An ingredient data system that ingests text and graphics of product labels associated with consumer products to check compliance with rules pertaining to text and graphics of images of the product labels to identify at least one piece of constituent information from the text and graphics, associate one or more base attributes to each piece of the constituent information, and assign one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products having the product labels; store in a database the images of one or more of the product labels, one or more of the base attributes, and one or more of the master attributes associated with each of the product labels of the consumer products, wherein the database also stores compliance 
receive a first request about one or more of the consumer products having at least one or more of the base attributes; 

retrieve at least a portion of one of one or more of the images of the product labels from the database based on one or more of the base attributes associated with the first request and the compliance information for each of the product labels associated with the consumer products; and 
transmit via a network a representation of a label view to a user interface on a client computing device that displays one or more of the base attributes associated with the first request, at least a portion of each of the images of one or more of the product labels of the consumer products designated under one or more of the base attributes associated with the first 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876